Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francine Nesti on 06/16/2022.

The application has been amended as follows:
CLAIMS:
(Currently amended) A manufacturing method of a turbine housing comprising:
an inner pipe assembly step of assembling an inner pipe forming a spiral-shaped exhaust gas flow path by connecting a sheet-metal-made inner-pipe divided body and a cast inner-pipe divided body, the sheet-metal-made inner-pipe divided body including a sheet-metal-made first inner-pipe divided body and a sheet-metal-made second inner-pipe divided body;
a center flange connecting step of connecting the sheet-metal-made inner-pipe divided body to a center flange, the center flange being configured to receive a driving shaft of a turbine wheel;
an outer pipe connecting step of connecting an outer pipe covering the inner pipe to an exhaust-air-inlet-side flange and the center flange, the exhaust-air-inlet-side flange forming an exhaust-air inlet to the inner pipe;
a masking step of sealing abutting portions provided on the sheet-metal-made first inner-pipe divided body and the sheet-metal-made second inner-pipe divided body, respectively, and inner-pipe divided body and the cast inner-pipe divided body of the turbine housing in an annular shape along the inner pipe serving as a scroll portion forming the spiral-shaped exhaust gas flow path, the masking step being performed on the turbine housing after the inner pipe assembly step, center flange connecting step and the outer pipe connecting step are completed
a cutting machining step of performing, after the masking step, cutting machining of an inner wall surface of the cast inner-pipe divided body facing the turbine wheel.

2.	(Currently amended) The manufacturing method of the turbine housing according to claim 1, wherein

[[in]] the and are 
at an inner side in the masking step.

3.	(Currently amended) The manufacturing method of the turbine housing according to claim 1, wherein the masking step is performed by using a first masking jig and a second masking jig, the first masking jig being configured to seal the [[a]] connected portion between the sheet-metal-made inner-pipe divided body and the cast inner-pipe divided body, and the second masking jig being configured to seal an opening portion between the outer pipe and the inner pipe.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or fairly suggest the method of manufacturing a turbine housing wherein including masking step of sealing abutting portions provided on the sheet-metal-made first inner-pipe divided body and the sheet-metal-made second inner-pipe divided body, respectively, and a connected portion between the sheet-metal-made inner-pipe divided body and the cast inner-pipe divided body of the turbine housing in an annular shape along the inner pipe serving as a scroll portion forming the spiral-shaped exhaust gas flow path, the masking step being performed on the turbine housing after the inner pipe assembly step, center flange connecting step and the outer pipe connecting step are completed in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/16/2022